Citation Nr: 1216574	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In the July 2009 decision, the RO granted service connection and assigned a 10 percent rating for tinnitus and denied service connection for bilateral hearing disability.  

In November 2011, the Veteran testified during a Board videoconference hearing before the undersigned; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew his appeal of the initial evaluation assigned for tinnitus, but provided testimony regarding his claim for service connection for bilateral hearing loss disability.  

In January 2012, the Board remanded the claim for service for bilateral hearing loss disability for issuance of a statement of the case (SOC).  The RO issued a SOC in February 2012, the Veteran indicated that he wished to continue his appeal, and the matter was returned to the Board for appellate consideration.  


FINDING OF FACT

Bilateral hearing loss disability is related to in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the favorable disposition of the claim on appeal, further discussion of the VCAA is unnecessary. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.307(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran asserts that his bilateral hearing loss disability is a result of noise exposure during service - specifically, from weapons and artillery fire and aircrafts.  During the Board hearing, he also stated that he had many parachute jumps and that they aircrafts were not pressurized.  He said that his ears would stop up and pop and that it was often difficult to hear afterwards.

Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in parentheses.  

At the time of the Veteran's June 1963 entrance examination, pure tone thresholds, in decibels, were noted as follows: 






HERTZ


For ISO add
500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)
RIGHT
10 (25)
-10 (0)
-5 (5)
5 (15)
5 (10)
LEFT
10 (25)
-5 (5)
0 (10)
5 (15)
5 (10)

A March 1966 service treatment record notes that the Veteran said that he had been beaten by police the night before and that he complained left ear pain and decreased hearing in both ears.  On physical examination, there was rubor and mild swelling of both exterior ears.  He was referred to the ear, nose, and throat (ENT) clinic for hearing difficulty, but there is no indication that he followed up on the referral.  

At the time of the Veteran's June 1966 discharge examination, pure tone thresholds, in decibels, were noted as follows: 




HERTZ


For ISO add
500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)
RIGHT
10 (25)
10 (20)
10 (20)
---
10 (15)
LEFT
20 (35)
5 (15)
15 (25)
---
10 (15)

Post service, the first record of hearing loss disability is an October 2000 examination from the Our Lady of Bellefonte Speech and Hearing Center.  The Veteran reported a gradual loss of hearing over the years and a history of noise exposure.  On audiological evaluation, the Veteran's puretone thresholds, in decibels, were as follows (in ISO units):


HERTZ

500
1000
2000
3000
4000
RIGHT
40
15
55
65
70
LEFT
35
15
50
65
70

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 88 percent in the left ear at the Most Comfortable Loudness level (MCL).  The diagnosis was mild to severe sensori-neural hearing loss bilaterally and the Veteran was fitted for hearing aids.   

An August 2006 record from the Hearing Center reflects that during audiological evaluation, the Veteran's puretone thresholds, in decibels, were as follows (in ISO units):


HERTZ

500
1000
2000
3000
4000
RIGHT
40
25
60
65
70
LEFT
45
20
50
65
65

The report of the July 2009 VA examination reflects that the Veteran provided the above-described history of noise exposure during military service.  As far as occupational noise, he said that he had been a welder for about 35 to 40 years but that it was not usually noisy while he worked.  He said he also worked in a plastics plant, but that there was no noise.  As far as recreational noise, he said that he used a lawnmower and weedeater.  He also reported tinnitus.  He said he was not sure as to onset but that he had these problems for many years.  During audiological evaluation, the Veteran's puretone thresholds, in decibels, were as follows (in ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
60
65
65
LEFT
45
30
60
70
70

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 80 percent in the left ear.  The diagnosis was moderate to severe sensorineural hearing loss with a mild loss at 1000 Hz, bilaterally.  The examiner opined that the Veteran's tinnitus was at least as likely related to service, but that his hearing loss was less likely than not related to noise exposure during service.  The rationale provided was that the Veteran had normal hearing at separation.  

The report of the January 2012 VA examination reflects the above noted history.  In addition, the Veteran also reported that he worked as a mechanic on automobiles for 15 years, but could not recall if he had hearing protection devices.  He also reported using power tools.  During audiological evaluation, the Veteran's puretone thresholds, in decibels, were as follows (in ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
60
65
70
LEFT
45
35
60
70
70

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 80 percent in the left ear.  The examiner indicated that she agreed with the July 2009 VA examiner that the Veteran's hearing loss was less likely as not caused by or the result of service.  The examiner explained that the shifts in puretone thresholds between entrance and discharge were not significant at 4000 Hz, but that the shift at 2000 Hz was significant.  She stated that a shift of 15 dB would be considered more of significant change of hearing.  Therefore, she opined that the changes noted at 2000 Hz in both ears were likely related to military service, but that the shift at 2000 Hz was not enough to indicate a loss of hearing as revealed by normal results at separation.  She further explained that noise damage to hearing occurs at the time of exposure and does not deteriorate later unless for other reasons or additional noise exposure.  

At the outset, the Board notes that the Veteran is competent to report that which he has personally experienced, such as noise exposure, ear problems during service, and a gradual loss of hearing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds the Veteran's statements concerning his experiences in service and the gradual loss of hearing are credible.  The Board points out that the Veteran reported that he had decreased hearing during service and his separation examination indicates that there was a shift in puretone thresholds when compared to his entrance examination.

The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

In this case, the Veteran currently meets the definition for hearing loss disability for VA purposes, but he did not meet these requirements during service.  See 38 C.F.R. § 3.385.  The July 2009 VA examiner based her opinion that the Veteran's hearing loss disability was not related to service based on the fact that his discharge examination was within normal limits.  As noted above, however, this is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus with service.  See Ledford, 38 C.F.R. § 303(d).  Therefore, the July 2009 VA examiner's opinion lacks probative value.

The January 2012 VA examiner's opinion is somewhat curious.  She compared the Veteran's entrance and discharge examinations and noted that there was a shift in threshold levels, suggesting a worsening of the Veteran's hearing acuity.  She indicated that there was only a 5 dB shift at 4000 Hz, which was not significant, but that the 15 dB shift at 2000 Hz was significant.  She concluded that the shift at 2000 Hz was related to service but that it was not enough to indicate a loss of hearing as revealed by the overall normal results at separation.  Ultimately, she agreed with the July 2009 VA examiner that the Veteran's hearing loss was not related to service essentially because his separation examination was within normal limits even though she attributed the decrease in hearing acuity at 2000 Hz to service.  Although not discussed by the examiner, the Board points out that the Veteran also had a 20 dB shift in the right ear at 1000 Hz.  By the examiner's reasoning, this would also be a significant shift in hearing acuity and attributable to service.  

In this case, there was a significant loss in hearing acuity during service at 1000 Hz and 2000 Hz, but not at 500 Hz, 3000 Hz, or 4000 Hz.  The Board points out that even though there was not a "significant" shift at the latter frequencies, there was a shift.  Puretone thresholds decreased by 5 or 10 dB at each of these frequencies tested except for the right ear at 500 Hz, which remained the same when compared to the entrance examination.  The Board cannot piecemeal the Veteran's hearing loss disability by only granting service connection at certain frequencies.  See, e.g., Mittleider v. West, 11 Vet. App. 181 (1998) (Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.)  Therefore, reasonable doubt must be resolved in favor of the Veteran and service connection granted for bilateral hearing loss disability.  

In reaching this determination, the Board notes that the Court has distinguished among normal hearing, hearing loss and hearing loss disability.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  After adjusting for the change in testing, the discharge examination disclosed hearing loss in the left and right ears.  We are unable to distinguish the current hearing loss disability from the in-service hearing loss.  Since the VA examination opinion incorrectly noted that hearing was normal at separation, the opinion is of little probative value.


ORDER

Service connection for bilateral hearing loss disability is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


